Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 4, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146077                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146077
                                                                    COA: 309008
                                                                    Wayne CC: 04-010768-01
  BERNARD KELLY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 26, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

        VIVIANO, J., not participating.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 4, 2013                       _________________________________________
           s0225                                                               Clerk